Citation Nr: 1033801	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence was received to reopen a 
claim for a disorder of the lumbar spine.

2.  Entitlement to service connection for a disorder of the 
lumbar spine, currently diagnosed as lumbar spondylosis and 
lumbar degenerative disk disease (DDD) with imaging evidence of a 
bilateral lumbar radiculopathy.

3.  Whether new and material evidence was received to reopen a 
claim for a disorder of the cervical spine.

4.  Entitlement to service connection for a disorder of the 
cervical spine.

5.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from February 
1953 until his retirement in September 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a video teleconference hearing that was held in January 
2010.

The Veteran's claims for service connection for his lumbar and 
cervical spine disorders were previously denied.  The Board has a 
legal duty to address the "new and material evidence" 
requirement set forth in 38 C.F.R. § 3.156(a) regardless of the 
actions of the RO.  The Board is statutorily bound not to 
consider the merits of the case unless new and material evidence 
is received.  38 U.S.C.A. §§ 5108, 7104(b).  See also, e.g., 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), Barnett v. Brown, 
8 Vet. App. 1, 4 (1995).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a lumbar spine 
disorder was originally denied in an unappealled rating decision 
that was dated in November 1973.  The RO declined to reopen the 
Veteran's claim in a rating decision that was dated in March 
1998; this decision was appealed to the Board.  After additional 
procedural developments, the Board denied the Veteran's claim in 
an April 2003 decision.  The Veteran was notified of this 
decision and his appellate rights, but he did not perfect a 
timely appeal therefrom.  In a decision dated in March 2004, the 
RO again declined to reopen the Veteran's claim for service 
connection of a low back disorder.  Although he was notified of 
his appellate rights, the Veteran did not appeal that decision 
either.  

2.  The evidence received since the March 2004 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection for 
a lumbar spine disorder.

3.  The evidence shows that it is at least as likely as not that 
the Veteran's lumbar spondylosis and lumbar DDD with imaging 
evidence of a bilateral lumbar radiculopathy was caused by an in-
service injury. 

4.  The Veteran's claim for service connection for a cervical 
spine disorder was originally denied in an unappealled rating 
decision that was dated in November 1973.  The Veteran was 
notified of this decision and his appellate rights, but he did 
not perfect a timely appeal therefrom.  

5.  The evidence received since the November 1973 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection for 
a cervical spine disorder.

6.  While the Veteran is currently diagnosed with cervical 
spondylosis, the competent and probative evidence did not show 
that this disorder was at least as likely as not causally related 
to a disease or injury that occurred during the Veteran's 
service.

7.  While the Veteran is currently diagnosed with degenerative 
joint disease (DJD) and impingement of the right shoulder, the 
competent and probative evidence did not show that these 
disorders were at least as likely as not causally related to a 
disease or injury that occurred during the Veteran's service.  
DJD of the right shoulder was not shown to have been present 
within 1 year of the Veteran's retirement from the Air Force.


CONCLUSIONS OF LAW

1.  The RO's rating decision in March 2004 that declined to 
reopen the Veteran's claim for service connection for a lumbar 
spine disorder, and all prior decisions that denied service 
connection for this disorder, are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009). 
 
2.  New and material evidence has been received to reopen the 
claim of service connection for a lumbar spine disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  With resolution of reasonable doubt in the Veteran's favor, 
his lumbar spondylosis and lumbar DDD with imaging evidence of a 
bilateral lumbar radiculopathy were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  The November 1973 rating decision that denied service 
connection for a cervical spine disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009). 

5.  The Veteran's cervical spondylosis was not incurred in, or 
caused or aggravated by, his military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

6.  The Veteran's DJD and impingement of the right shoulder were 
not incurred in, or caused or aggravated by, his military 
service, and DJD may not be presumed to have occurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  While the regulation previously required 
VA to request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, the regulation 
was amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  In that case, the Court 
further held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act 
of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

With respect to the claim to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" in a 
new and material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing the 
notice required by the VCAA, it is necessary, in most cases, for 
VA to inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  The Court further held that the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to substantiate 
the element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The record reflects that the Veteran was provided all required 
notice in response to his claims.  A January 2008 letter that was 
sent to the Veteran prior to the rating decision that denied the 
claims that are on appeal herein adequately explained the 
parameters of VA's duty to assist him.  The letter also informed 
the appellant of the specific technical meanings of "new" and 
"material," informed him of the reason why his claims related to 
his alleged neck and back disorders were initially denied in 
1973, and described the type of evidence that would be necessary 
to substantiate the elements of these claims that were previously 
found to be insufficient.  The January 2008 letter also set forth 
what the evidence needed to show in order to establish service 
connection for a claimed disability and explained the manner 
whereby VA assigns disability ratings and effective dates for 
service connected disabilities.  

The record also reflects that the Veteran was provided the 
requisite assistance in developing his claims.  Service treatment 
records and all identified VA, Tricare, and private treatment 
records were obtained.  The Veteran was afforded two VA 
examinations of his right shoulder and of his lumbar spine and 
one VA examination of his cervical spine in connection with his 
current claims.  The Veteran was also afforded a hearing before 
the undersigned Acting Veteran's Law Judge, the transcript of 
which is included in the claims file.  Neither the claimant nor 
his representative has identified any additional evidence that 
exists in support of the Veteran's claims.  The Board is also 
unaware of any such outstanding evidence.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 
C.F.R. § 3.159 before the Board decides the claims at issue 
herein.

Accordingly, the Board will address the merits of the claims.

II. New and Material Evidence

The Veteran's claims for service connection for residuals of in-
service injuries to his neck and back were originally denied in a 
rating decision that was dated in November 1973.  The evidence 
considered at that time consisted of the Veteran's service 
treatment records, including his retirement examination.  The RO 
denied service connection for the Veteran's claimed cervical and 
lumbar spine disorders because no such disorders were documented 
on the Veteran's retirement physical.  The Veteran was notified 
of his right to appeal the RO's decision, but he did not do so. 

The RO declined to reopen the Veteran's claim for service 
connection for a lumbar spine disability in a rating decision 
that was dated in March 1998; this decision was appealed to the 
Board.  After additional procedural developments, the Board 
denied the Veteran's claim in an April 2003 decision.  The 
evidence considered at that time included the Veteran's service 
treatment records, post-service Tricare treatment records 
covering the period from 1974 through 1995, private treatment 
records from 1995 through February 1998, a transcript of the 
Veteran's testimony at a January 1999 hearing before a decision 
review officer (DRO) at the RO, and two VA examinations of the 
Veteran's spine.  The Board denied the Veteran's claim because 
there was a lack of a documented chronic back disorder since 
service and there was no medical opinion that associated the 
Veteran's then-diagnosed low back disorders with his service.  
The Veteran was notified of his right to appeal the Board's 
decision to the Court, but he did not do so.  

In a decision dated in March 2004, the RO again declined to 
reopen the Veteran's claim for service connection of a low back 
disorder.  In addition to the evidence that was previously of 
record, the RO considered more recent private treatment records 
and lay statements that were submitted by the Veteran's wife and 
his ex-wife.  The RO found that while this evidence was new, it 
was not material.  The Veteran was notified of his right to 
appeal the RO's decision, but he did not do so.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

	A.  Lumbar Spine Disorder

Evidence received since the March 2004 RO decision includes more 
recent private treatment records, VA treatment records, a letter 
from the Veteran's private physician that related the Veteran's 
ongoing back problems to his service, two more VA examinations of 
the Veteran's spine, and the Veteran's testimony at the January 
2010 hearing before the undersigned.  Of the two VA reports of 
examination that were received in support of the Veteran's claim, 
one clinician opined that the Veteran's current lumbar spine 
disorders were unrelated to his service, while the other 
clinician opined that these disorders were related to the 
Veteran's service.

The Board concludes that new and material evidence was submitted 
with respect to this claim.  The aforementioned evidence is new 
because it was not of record at the time of the most recent final 
denial of the Veteran's claim.  It is material because the 
evidence, including the two medical opinions that associated the 
Veteran's current lumbar spine disorders with his service, raises 
a reasonable possibility of substantiating his claim.  Therefore, 
this claim is considered reopened.  

	B.  Cervical Spine Disorder

Evidence received since the November 1973 denial of the Veteran's 
claim includes, among other evidence, numerous Tricare and 
private treatment records covering an approximately 34 year time 
period and a February 2009 VA examination of the Veteran's 
cervical spine.  These records show that the Veteran is now 
diagnosed with cervical spondylosis.  The Veteran also provided 
testimony about his symptoms at a June 2010 hearing.  

The Board concludes that new and material evidence was received 
with respect to this claim.  The Veteran's claim was previously 
denied because there was no evidence that he then had a chronic 
disorder of the cervical spine.  Evidence received after the 
prior denial of the Veteran's claim shows a diagnosis of a 
chronic cervical spine disorder.  This evidence is new because it 
was not of record at the time of the prior denial of the 
Veteran's claim.  It is material because it relates specifically 
to the reason for the prior denial of the Veteran's claim and 
therefore raises a reasonable possibility of substantiating the 
claim.  Resultantly, this claim is considered reopened.

III.  Service connection

The Veteran contends that he currently has disorders of the 
lumbar spine, cervical spine, and right shoulder that are related 
to his military service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

	A.  Lumbar Spine Disorder

The Veteran's January 2010 hearing testimony and his service 
treatment records establish that the Veteran injured his back in 
October 1960 while lifting a barrel of antifreeze.  X-rays of the 
Veteran's spine, taken shortly after this accident indicated that 
there was a rightward tilt of the vertebra but no osseous 
abnormalities.  He was diagnosed with low back strain and did not 
return to work for 3 days.  According to the Veteran, he spent 3 
days in the hospital after this incident; this is consistent with 
the history that he reported at his retirement examination.  At 
that examination in March 1973, the Veteran's history of pulled 
back muscles in 1960 was noted to have no complications and no 
sequelae.  Service treatment records also reflect that the 
Veteran was treated for back injuries on at least 2 occasions 
prior to 1960.  

The Veteran's Tricare treatment records from 1974 to 1995 do not 
show any treatment for a chronic low back disorder.  

The Veteran began seeking treatment for low back pain in the late 
1990s.  A June 1997 lumbar myelogram showed a slight protrusion 
of disc material to the left of midline which could represent a 
small herniation versus a focal annulus bulge.  It was noted to 
be causing some deformity of the dural sac and may have been 
compressing the left L5 nerve root.  

In July 2001 the Veteran's lumbar spine was examined by VA.  At 
that time the Veteran reported a history of extended treatment 
for low back pain.  The examiner's review of treatment records 
showed the Veteran was treated for this since 1997.  The examiner 
acknowledged the results of x-rays that were performed in 1997 
that showed degenerative changes at the L4-L5 and L5-S1 levels as 
well as the 1997 lumbar myelogram.  He diagnosed mechanical low 
back pain with a history of degenerative arthritis of the lower 
lumbar levels with a small disk protrusion at the L4-L5 level 
with possible cord or root compression.  The examining physician 
did not at that time provide any opinion as to the etiology of 
the Veteran's low back pain.

In approximately 2002, the Veteran began seeking more aggressive 
treatment for low back pain.  A June 2002 magnetic resonance 
imaging scan (MRI) of the Veteran's lumbar spine showed moderate 
spondylosis of the entire spine with degenerative discs at all 
levels except L4-L5.  

The Veteran was reexamined by the same VA examiner in June 2002.  
At that time the Veteran related that his back popped while 
lifting a 55 gallon drum in 1969.  He was treated with bed rest 
for 3 days.  He got better.  The pain began in the 1990s with 
occasional giving way of his back, particularly with lifting.  He 
reported that most of the time his pain was dull and aching and 
that it radiated on the left side.  

The examiner noted that an MRI showed an improving L4-L5 small 
disk protrusion with some evidence of possible compromise of the 
nerve roots at that level.  He opined that it would be difficult 
to relate this to one acute episode that predated its onset by 40 
to 50 years with a 40 year pain free interval.  However, this 
possibility could not be excluded. 

A March 2003 letter from the Veteran's private physician, Dr. 
L.J.H., which indicates that it was written in conjunction with a 
long-term care insurance application, disclosed that he was the 
Veteran's private physician since September 2000.  In this letter 
the physician opined that the Veteran's underlying disease 
process and anatomy were fairly typical for a man of his age with 
back problems.

A November 2003 letter from Dr. L.J.H indicated that when the 
clinical relationship was first established in September 2000 the 
Veteran had complained of occasional back problems due to an old 
service injury.  He had only occasional flares of back pain until 
June 2002 at which time his pain worsened with radiating pain in 
his left leg and dyesthesia and pain in his right leg.  An x-ray 
showed arthritis of the entire lumbar spine with DDD.  An MRI 
also showed a right-sided ruptured disk with nerve compression.  
While the symptoms in the Veteran's legs improved, he still 
continued to complain of back pain.

VA treatment records from June 2004 to November 2008 show 
recurrent complaints of low back pain.  Private treatment records 
show that the Veteran also received continuing treatment from Dr. 
L.J.H. for his back during this time period, but the Veteran was 
advised that he should also seek treatment for this from VA to 
help his claim.  

In a letter dated in June 2008 Dr. L.J.H. opined that since 
September 2000 the Veteran had ongoing back problems/pain with 
occasional exacerbations due to re-injury that are more likely 
than not related to the back injury that he sustained during his 
military service.  An entry to this effect is also contained in 
the Veteran's private treatment records with Dr. L.J.H.  

In February 2009 an Advanced Practice Registered Nurse (APRN) 
examined the Veteran for VA compensation and pension purposes.  
At that time, the Veteran reported that he injured his low back 
in service while lifting a 55 gallon drum.  He reported that he 
experienced low back pain since that time.  He reported that he 
now had constant, severe radiating pain that significantly 
limited his ability to walk.  An MRI revealed DDD with mild 
degenerative retrospondylosis at L3-L4.  There was stenosis that 
was moderate at L2-L5 with nerve root involvement of L2-L5.  The 
VA examiner diagnosed lumbar spondylosis and lumbar DDD with 
nerve root lesions with bilateral lumbar radiculopathy found due 
to nerve root lesions found on MRI.

The examiner concluded that the Veteran's lumbar spine disorders 
were less likely than not related to his military service.  His 
rationale was that he did not find any service treatment records 
showing that the Veteran had a chronic lumbar spine disorder in 
service or continuing complaints after service.  Rather, the 
Veteran was not diagnosed with a low back disorder until many 
years after his service.

In August 2009 VA obtained a second VA examination of the 
Veteran's spine, this time performed by a physician.  The Veteran 
again reported daily radiating low back pain.  After an 
examination and a review of the Veteran's treatment records, the 
examiner diagnosed lumbar spondylosis and lumbar DDD with imaging 
evidence of a bilateral lumbar radiculopathy.

The examiner opined that it was at least as likely as not that 
the Veteran's back problems were related to his military service.  
The rationale for his opinion was that the Veteran's service 
treatment records documented a back injury and treatment and the 
Veteran had a history of chronic back pain over time including 
while on active duty.  

The evidence shows that there are conflicting medical opinions of 
record with regard to the matter of whether the Veteran's low 
back disorders are related to his service.  The Board must 
therefore weigh the credibility and probative value of these 
opinions, and in so doing, the Board may favor one medical 
opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994). 

In this case, the Board finds that medical nexus opinions that 
were provided by the VA physician who performed the August 2009 
VA examination and the Veteran's private physician to be more 
probative than that of the APRN who conducted the February 2009 
examination.  The Board notes that the two physicians certainly 
have more expertise in explaining the etiology of low back 
disorders than does the APRN.  Their physicians' opinions are 
also consistent with each other.  The opinion of the VA physician 
who performed the 2001 and 2002 VA examinations noted that while 
it was difficult to relate the Veteran's current back problems to 
his in service injury, this possibility could not be excluded.  
Therefore, this opinion is not inconsistent with those of the 
Veteran's private physician and the examiner who conducted the 
August 2009 examination, both of whom were able to review 
additional medical documentation that was developed since the 
prior examination in June 2002.  

At the least, the evidence is in equipoise concerning whether the 
Veteran's lumbar spine disorders are related to his service.  
Resolving all doubt in favor of the Veteran, it is at least as 
likely as not that his lumbar spondylosis and lumbar DDD with 
imaging evidence of a bilateral lumbar radiculopathy is related 
to his military service.

	B.  Cervical Spine Disorder

The Veteran's service treatment records indicate that the Veteran 
was in a car accident in December 1971 and sustained a whiplash 
type injury that caused pain at the left side of his neck.  There 
was no numbness, tingling, or weakness and at the time of the 
orthopedic examination which took place approximately a week and 
a half after the accident.  At that time the Veteran reported 
that the pain improved greatly since the accident with medication 
and heat.  A cervical spine x-ray showed spina bifida at C-7 but 
was otherwise negative.  The Veteran was diagnosed with cervical 
spine strain and he was prescribed a neck brace and physical 
therapy in January 1972.  In a lay statement the Veteran's ex-
wife confirmed that the Veteran injured his neck during his 
service.

There was no further continuing treatment for a neck injury shown 
in the service treatment records.  There was no mention of the 
car accident or of a cervical spine injury on the "report of 
medical history" that was prepared in conjunction with the 
Veteran's retirement examination and his neck was evaluated as 
normal at that time.  

Post-service treatment records do not show chronic complaints 
related to the Veteran's neck.  In approximately 2002 the Veteran 
began seeing a specialist for chronic pain management.  He 
started treatment with VA in 2004.  While VA treatment records 
showed treatment only for chronic low back pain, the Veteran 
testified at his January 2010 hearing that this treatment was 
also inclusive of his neck pain.  The Veteran was prescribed pain 
medicine which he testified at his hearing was also to treat his 
neck pain.  However, he denied seeking any treatment specifically 
for his neck that was not also in conjunction with treatment for 
his back pain.  At his hearing the Veteran did not provide any 
specific history regarding his neck other than that he injured 
his neck and right shoulder in service when he fell on ice, that 
he currently experienced neck pain, and that he was told by a 
medical provider that he now had degenerative arthritis in his 
neck.  

The Veteran's neck was examined by VA in February 2009.  At that 
time the Veteran reported that he injured his neck in service.  
He reported that he fell on ice in 1969 and injured his neck and 
shoulder at that time.  Service treatment records do reflect that 
the Veteran reported that he fell on ice in 1969 in service and 
injured his right shoulder but they do not mention an injury to 
the neck that occurred in conjunction with this.  The VA report 
of examination also indicated that Veteran additionally reported 
that he injured his neck during the same lifting accident in 
which he injured his low back.  

The Veteran told the examiner that he now had constant severe 
pain that radiated into his right upper trunk.  X-rays showed 
degenerative spondylosis.  The examiner concluded that the 
diagnosis of cervical spondylosis was less likely than not 
related to the Veteran's military service.  The rationale was 
that the Veteran had an acute self-limiting condition of a muscle 
strain that did not persist.  The record does not contain any 
conflicting medical opinion to the contrary.  

The evidence does not show that the Veteran's cervical spine 
disorder is at least as likely as not due to a disease or injury 
that occurred during his military service.  

While as previously discussed the Veteran's service treatment 
records show that he sustained a whiplash injury in a car 
accident in December 1971, there were no continued complaints 
concerning this injury after January 1972.  Rather, the service 
treatment records show that the Veteran was diagnosed with 
cervical strain which resolved within approximately 1 month after 
the accident.  The Veteran did not report this accident or any 
injuries resulting therefrom at his retirement physical, although 
he did note other medical problems such as his 1960 lifting 
injury to his low back.  This suggests that this incident was not 
memorable to the Veteran and did not cause any continuing 
complaints.  Also notable, the Veteran did not attribute his neck 
pain to this car accident at his January 2010 hearing; he did not 
even mention it, so it was not likely that this incident caused a 
coincident onset of any chronic disorder.  If it had, the Veteran 
would surely remember this.  

While the Veteran also claimed at his hearing to have injured his 
neck in an earlier 1969 fall, as previously discussed his service 
treatment records do not show any complaints of a neck injury at 
that time; they show only a right shoulder injury.  Service 
treatment records do not show any continuing complaints regarding 
the cervical spine regardless of the precipitating event.  The 
only treatment related to the Veteran's cervical spine that is 
documented is the aforementioned January 1971 treatment for 
whiplash.  The Veteran did not report neck pain from any cause at 
his retirement physical and his neck was then assessed as normal.  

Post-service treatment records do not show any continuing 
treatment for neck pain.  Even if it is considered that the 
Veteran's pain management therapy is inclusive of neck pain he 
did not seek this type of care until approximately 2002 when he 
was referred to a pain specialist.  This was almost 30 years 
after his service.  The Veteran has not even specifically alleged 
that he had continuing neck pain since any injury that occurred 
during his service; he has said nothing more than that he injured 
his neck in service and now has a cervical spine disorder.  

There is no evidence, other than the Veteran's own opinion, that 
relates his current neck disorder to any in service disease or 
injury.  While the Veteran is competent to report observable 
symptoms, including their continuity since a precipitating event, 
he lacks the medical expertise to explain the etiology of an 
orthopedic disorder that was first shown many years after 
service.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable with regard to this claim because the preponderance 
of the evidence is against it. See, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, 
service connection for a cervical spine disorder is denied.

	C.  Right Shoulder Disorder

The Veteran alleges that he has a right shoulder disorder that is 
due to an injury that he sustained when he slipped on ice during 
his service.  Service treatment records do reflect that the 
Veteran sought medical treatment on one occasion for right 
shoulder pain after he reportedly slipped on ice in January 1969.  
There is no further mention of any complaints or treatment 
related to his right shoulder.  The Veteran testified at his 
January 2010 hearing that after he slipped on ice he was 
prescribed pain medication and was placed on light duty for a 
time.  The Veteran's service treatment records do not show that 
he was diagnosed with a chronic shoulder disorder at that time.  
The Veteran did not report shoulder pain or a shoulder disorder 
at his separation physical.  The Veteran's shoulders were then 
assessed as normal.  

The Veteran testified at his January 2010 hearing that he had 
problems with his shoulder since the January 1969 incident.  
However, he treated this mostly with over the counter pain 
medication.  The Veteran's Tricare treatment records which cover 
the period after his service until 1995 do not show treatment for 
a chronic right shoulder problem.  The Veteran testified at his 
January 2010 that he started having "really serious problems" 
with his shoulder in approximately 2000.  This is nearly 30 years 
after his service.  The Veteran's private and VA treatment 
records do not show treatment for a chronic right shoulder 
disorder at any time although there was some treatment for left 
shoulder pain in 2005 that the Veteran did not relate to an 
injury.  There is treatment for pain syndrome consisting of 
chronic low back, hip, and leg pain but this does not mention the 
right shoulder as being problematic.  At his hearing, the Veteran 
testified that medical providers told him he had arthritis in his 
right shoulder that was related to his service.  However, there 
is no medical opinion of record documenting this.

The Veteran was afforded a VA examination of his right shoulder 
in February 2009.  Then, the Veteran reported that he injured his 
shoulder when he fell on ice in 1969.  The Veteran reported that 
he now had flares of right shoulder pain that were severe and 
would last all day.  X-rays of the right shoulder revealed DJD.  
The Veteran was diagnosed with DJD of the right shoulder and 
right shoulder rotator cuff impingement syndrome.  

The examiner opined that the Veteran's right shoulder disorders 
were not related to his service.  His rationale was that the 
service treatment records showed an acute self limiting right 
shoulder strain that had no chronicity of complaint and no 
continuation of complaint after military service.  It was not 
until many years later that the Veteran reported seeking medical 
treatment for this condition.  

The Veteran's right shoulder was reexamined in August 2009.  At 
that time, the Veteran told the examiner that he injured his 
right shoulder in the same lifting incident when he injured his 
low back.  The Veteran recalled recovering from this incident and 
being able to use his right shoulder in a normal manner while on 
active duty.  The Veteran felt his right shoulder problems 
worsened over the years.  The Veteran denied any subsequent 
injury to the right shoulder.  The Veteran reported that he 
experienced right shoulder pain on most days and that his right 
shoulder felt unstable.  A review of the February 2009 x-ray 
revealed that it showed degenerative changes at the 
acromioclavicular joint and glenohumeral joint.  The diagnosis 
was DJD and impingement syndrome of the right shoulder.  

The examiner opined that it was less likely than not that the 
Veteran's current right shoulder problems were related to his 
military service.  The rationale was that the Veteran's service 
treatment records reflected one isolated incident with no 
documented sequelae or follow up visit while on active duty.  The 
event is now remote in time, and the Veteran was engaged, at 
least in part, in a strenuous occupation (the Veteran reported 
working as a mechanic and inspector for the Air Force) after 
service.  

The evidence does not show that it is at least as likely as not 
that the Veteran's right shoulder disorders are related to his 
service.  The Veteran's service treatment records reflected one 
isolated incident of an injury to the right shoulder which 
resolved.  Although the Veteran noted that he hurt his back and 
experienced back pain at his retirement physical, he made no 
mention of any injury to his right shoulder or any right shoulder 
pain and his shoulders were assessed as normal.  There was no 
treatment or diagnosis of a right shoulder disorder until many 
years after service.  While the Veteran testified at his January 
2010 hearing that he had continuing right shoulder pain since the 
January 1969 injury this is in conflict with what he told the VA 
examiner in August 2009 and is also in conflict with what is 
documented on the report of medical history that was prepared in 
conjunction with his retirement physical.  Additionally, while 
there were numerous complaints related to the Veteran's low back 
pain since the mid to late 1990s, there were no complaints of 
chronic right shoulder pain even at that time.  

Two VA examiners opined that the Veteran's right shoulder 
disorders are not related to anything that occurred during his 
military service.  There is no medical opinion to the contrary.  
While the Veteran is competent to report that he experienced 
right shoulder pain since his service, as noted previously this 
was not consistently reported and is in conflict with his 
retirement physical and extensive post-service treatment records 
which do not document any such complaints.  In any event, the 
Veteran lacks the medical expertise to explain the etiology of an 
orthopedic disorder that was not diagnosed until decades after 
his service.  

Additionally, insofar as there is no competent evidence that 
arthritis of the right shoulder was present within 1 year of the 
Veteran's retirement from service, arthritis may not be presumed 
to have been incurred in service.

The Board considered the benefit of the doubt doctrine but it is 
not applicable to this claim since the preponderance of the 
evidence is against it . See, e.g., Gilbert v. 1 Vet. App. at 55.  
Accordingly, this claim is denied.


ORDER

New and material evidence having been received to reopen the 
Veteran's claim for service connection for a disorder of the 
lumbar spine, the claim is considered reopened.

Service connection for lumbar spondylosis and lumbar degenerative 
disk disease with imaging evidence of a bilateral lumbar 
radiculopathy is granted. 

New and material evidence having been received to reopen the 
Veteran's claim for service connection for a disorder of the 
cervical spine, the claim is considered reopened.

Service connection for a disorder of the cervical spine is 
denied.

Service connection for a right shoulder disorder is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


